Citation Nr: 1123628	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been included in the claims file.

The issues of entitlement to service connection for ischemic heart disease and posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss which began many years after active duty and was not caused by any incident of service.

2.  Tinnitus is causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, nor may sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that a VCAA letter dated January 2008 informed the Veteran of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in January 2008 prior to the initial unfavorable decision in February 2008.  In this case, the January 2008 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in June 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, as well as the Veteran's history and complaints, and the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disability is related to his service.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He has testified that he was exposed to significant in-service acoustic trauma during combat in Vietnam.  The National Personnel Records Center has certified that he served in Vietnam from April 1968 to June 1969.  The Veteran's DD Form 214 and personnel records reflect that his primary military occupational specialty was an engineering equipment mechanic, and that he also was a wheeled vehicle repairman in Vietnam.  The Board finds that his military service is consistent with noise exposure.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's service treatment records reflect that audiometric testing on pre-induction examination in August 1967 revealed right ear decibel thresholds of 5, 0, 0, 0, and 10, and left ear decibel thresholds of 0, 0, 0, 5, and 15, at the respective frequencies of 500, 1000, 2000, 3,000 and 4000 hertz.   In an August 1967 report of medical history, the Veteran denied a history of hearing loss or ear trouble.  In a June 1969 report of medical history, the Veteran denied a history of hearing loss or ear trouble.  Audiometric testing on separation examination in June 1969 revealed right ear decibel thresholds of 0, 0, 0, and 10, and left ear decibel thresholds of 0, 0, 0, and 15, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  On clinical evaluation, the Veteran's ears and ear drums were listed as normal.  The Veteran's physical profile (PULHES) included H-1 (normal) for hearing. 

The Veteran's service treatment records including his pre-induction physical examination and his separation physical examination contain no evidence of complaints, treatment, or diagnosis for bilateral hearing loss or tinnitus.  Moreover, the service treatment records demonstrate the presence of essentially normal hearing bilaterally.

Private medical records from M.L.B., MD, dated from 1999 to 2003 reflect treatment for a variety of conditions including low back pain, coronary artery disease, and diabetes, but do not reflect complaints or treatment of hearing loss or tinnitus.

In the Veteran's original service connection claim in March 2003, the Veteran only claimed service connection for diabetes mellitus.  He did not file a claim for service connection for hearing loss or tinnitus.

A September 2006 VA primary care note reflects that the Veteran presented for an initial visit.  He had no complaints, and did not report hearing loss or tinnitus.

In January 2008, the Veteran filed his original claim for service connection for bilateral hearing loss and tinnitus, which he asserted were caused by noise exposure during combat in Vietnam.

A review of the file reveals that there is no medical evidence of hearing loss or tinnitus until 2008.  VA outpatient treatment records dated in January and February 2008 reflect treatment for bilateral sensorineural hearing loss.  In January 2008, the Veteran reported that he served in Vietnam for two years, and had military noise exposure.  He denied any other occupational noise exposure.  He denied prior use of hearing aids.  He reported occasional bilateral high-pitched tinnitus.  Audiometric testing was performed, and the examiner diagnosed mild low frequency hearing loss, moderate mid-frequency hearing loss, and severe high frequency sensorineural hearing loss, mild slope.  Hearing aids were given to the Veteran in February 2008.

A July 2008 private medical record from G.S.R., MD, reflects that the Veteran was seen for intestinal complaints.  On review of systems, Dr. R. noted that the Veteran had no history of hearing loss, and that he reported ringing in the ears.

In December 2008, the Veteran contended that hearing loss was shown on his June 1969 separation examination.  He asserted that his hearing loss and tinnitus began with combat noise exposure in Vietnam and had gradually worsened over the years.

In a report of a June 2009 VA audiological examination, the examiner noted that the claims file had been reviewed.  He indicated that the Veteran's June 1969 separation audiogram revealed hearing within normal limits bilaterally from 500 to 4000 hertz.  The Veteran complained of hearing loss and tinnitus.  He reported that he had bilateral hearing loss that became noticeable about 20 years ago.  He said he had constant bilateral tinnitus, with an onset about 20 years ago, that was gradually worsening.  He reported a severe ringing sound.  He reported noise exposure during service, without hearing protection.  He reported the following civilian noise exposure:  masonry saws for about 20 to 25 years, with and without hearing protection.  He also reported occasional hunting with a rifle, with hearing protection.  The examiner noted that the Veteran took hydrochlorothiazide, a potentially ototoxic medication.  Audiometric testing revealed right ear decibel thresholds of 10, 10, 50, 60, and 70 and left ear decibel thresholds of 10, 25, 40, 65 and 60, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's hearing loss and tinnitus were caused by or the result of acoustic trauma.  The examiner provided the following rationale for his opinion:  the Veteran's hearing was within normal limits at separation and he reported an onset of hearing loss and tinnitus beginning two decades after separation.  It was his clinical opinion that the Veteran's hearing loss and tinnitus were less likely as not caused by or the result of military acoustic trauma, and are most likely due to non-military etiologies such as aging, occupational and recreational noise exposure, and potentially ototoxic medication.  He said it would be speculative to allocate a degree of his current hearing loss and tinnitus to each of these etiologies.

At an October 2010 Board hearing, the Veteran reiterated many of his assertions.  He contended that he was exposed to loud noises in service, including mortars, rockets, and firing of heavy rounds, and that he was not given hearing protection.  He said that after service he worked as a brick mason, and that the work was not as noisy as combat.  The Veteran said his hearing problems got really bad in around 1978 or 1979, but he noticed the problems before that.  He said he could not remember when he first talked to a doctor about his hearing.  With respect to tinnitus, he testified that he noticed buzzing or ringing in combat around heavy vehicles, and it persisted ever since.  He said he did not complain about it at the time.  He testified that he had constant bilateral ringing in his ears.  The Veteran's wife testified that she knew the Veteran before service, and that his hearing seemed worse when he came home in 1969.

Based on the recent audiometric findings, the Board finds that the Veteran has a current bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385). The issue remains whether service connection is warranted for bilateral hearing loss.

Evidence in support of the claims includes statements by the Veteran to the effect that he incurred hearing loss and tinnitus in service and the fact that he was exposed to acoustic trauma during service in Vietnam.  The Veteran's wife has testified that his hearing seemed worse after service.

Evidence weighing against the claim includes the fact that the service treatment records are negative for complaints, treatment or diagnosis of hearing loss or tinnitus.  Moreover, there is no medical evidence of bilateral hearing loss or tinnitus for many years after separation from service.  The first documented hearing loss was in 2008, approximately 40 years after service.  The VA examiner did not causally link the current hearing loss or tinnitus to service or to events therein.  The 1969 audiology examination documents essentially normal hearing.  Additionally, the VA examiner opined that the current bilateral hearing loss and tinnitus were not linked to service.

The Board notes that the Veteran's exposure to in-service acoustic trauma is conceded.  However, there is no medical evidence linking the Veteran's current bilateral hearing loss or tinnitus with service.  

The Veteran has asserted that he incurred bilateral hearing loss and tinnitus during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  

As noted, service treatment records are entirely negative for tinnitus.  As to the question of continuity of symptomatology of tinnitus, the Board notes that the Veteran's statements as to the date of onset of this condition are variable.  He has reported that the condition began in service, or that it began 20 years after service.  At different times, he has reported intermittent or constant tinnitus.  Most recently, at his October 2010 hearing, he stated that he had ringing in his ears since service.  A VA examiner has offered a medical opinion to the effect that the Veteran's tinnitus was not likely due to service, based primarily on his reports that his tinnitus began 20 years ago.

Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)). Due to the subjective nature of the disorder, the Veteran, as a lay person is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board concludes that the Veteran's lay statements that he experienced tinnitus since service are competent to establish continuity of symptomatology, as he is also competent to testify that the ringing in his ears started during service and has continued since then.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

After careful consideration of all procurable and assembled data, and bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107), the Board finds that the evidence is in relative equipoise as to the issue of service connection for tinnitus, given the Veteran's demonstrated acoustic trauma in service, his current diagnosis of tinnitus, and the Veteran's (admittedly variable) lay statements as to the existence of tinnitus since service.

Under such circumstances, and resolving reasonable doubt in the Veteran's favor, the Board finds that the medical evidence of record shows that tinnitus was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49.  Accordingly, service connection for tinnitus is granted.

With respect to hearing loss, the Board finds that the evidence of the passage of so many post-service years before documentation of hearing loss along with normal findings on the 1969 audiology examination contradicts his assertions that he has had hearing loss since separation in 1969, and, therefore, the statements that he has had a continuity of hearing loss symptomatology since service are not credible and carry no probative weight.  See Buchanan, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Board notes that while the Veteran sought treatment for several other conditions with private physicians beginning in 1999, he never complained of hearing loss, and hearing loss was not diagnosed.  

The June 2009 VA examiner concluded that it was not likely that the Veteran's hearing loss and tinnitus were due to noise exposure in service.  There is no competent evidence of record linking the current hearing loss, first shown decades after active duty, to any incident of service.

The Veteran's representative contends that the June 2009 VA examination was inadequate, asserting that the examiner stated that it would be speculative to allocate a degree of hearing loss and tinnitus to different etiologies.  The Board finds that the June 2009 VA examination was adequate, as the VA examiner is competent to render an opinion as to the etiology of current bilateral hearing loss.  Moreover, he reviewed the file, including prior relevant examinations and provided reasons for his conclusions.  Finally, the Board notes that despite the assertions of the Veteran's representative, the examiner did not state that it would be speculative to provide an opinion as to whether or not the current hearing loss was due to service.  Rather, the examiner stated that it would be speculative to allocate a degree of hearing loss between several likely post-service etiologies, including aging and occupational noise exposure.  The Board finds that the examination was adequate and the examiner's conclusion carries much probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to a causal relationship between service and his current hearing loss, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss is not lay-observable and requires medical expertise.  See Jandreau, 492 F.3d at 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran and his representative's lay beliefs alone can serve to establish any association between the claimed disability and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the record fails to show competent and probative evidence of bilateral hearing loss in service or for many years thereafter, and the preponderance of the evidence is against a finding that the condition is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the appeal as to this issue must therefore be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted, subject to the laws and regulations governing the disbursement of monetary benefits.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


